Citation Nr: 0104534	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES
 
1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability rating for a head 
scar of the right temporal frontal region, currently rated as 
nocompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1941 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1999 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in March 1999, a statement of the case (SOC) was 
issued in October 1999, and a substantive appeal (SA) was 
received in December 1999.  

The Board also observes that in his December 1999 SA, as well 
as in prior written statements, the veteran appears to be 
claiming service connection for headaches.  Therefore, this 
issue is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
tinnitus is related to injury suffered in a plane crash 
during his active military service.

2.  The veteran's service-connected head scar of the right 
temporal frontal region is well-healed, asymptomatic, and not 
more than moderately disfiguring; it is not poorly nourished 
with repeated ulceration, objectively painful or tender, or 
productive of any limitation of function.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  The schedular criteria for entitlement to a disability 
rating of 10 percent (but no higher) for the veteran's 
service-connected head scar of the right temporal frontal 
region have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that on November 9, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as service medical records (SMRs), VA or 
private medical records, or provide for an examination or 
medical opinion when necessary to make a decision on the 
claim.  However, the law also provides that such assistance 
is not required to a claimant if no reasonable possibility 
exists that such assistance would aid in sustaining the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  After reviewing 
the claims file, which include the veteran's available SMRs, 
VA medical records, recent VA examination reports, private 
medical records, as well as the veteran's variously dated 
written statements, the Board finds that no further action is 
necessary to meet the statutory assistance to the veteran and 
that the evidence of record allows for equitable review of 
the issues presently before the Board.


I.  Service Connection for Tinnitus 

The veteran contends that he incurred tinnitus as a result of 
an airplane crash he was involved in during his service in 
World War II.  The veteran maintains that the tinnitus began 
right after the crash, but that it was only mild in degree 
until recently.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records (SMRs) show that the veteran 
sustained serious injuries, including head trauma, after an 
airplane he was aboard was involved in a mid-air collision 
and crashed.  The SMRs do not show that the veteran 
complained of or was diagnosed with tinnitus as a result of 
the plane crash or otherwise.  However, a July 1945 clinical 
summary revealed that the veteran suffered from right ear 
deafness, conduction type.  The examination upon separation 
from service revealed no complaint or finding of tinnitus or 
hearing loss.   

The post-service medical records show that the veteran 
complained of tinnitus during a November 1993 VA audiological 
examination.  The examination report notes that the veteran 
complained of periodic, bilateral, low-pitched tinnitus.  The 
report concluded that the veteran suffered from severe mixed 
right ear hearing loss and mild to moderate sensorineural 
left ear hearing loss.

A November 1998 VA audiological examination report similarly 
notes the veteran's complaints of periodic, bilateral 
tinnitus, accompanied by a diagnosis of severe sensorineural 
right ear hearing loss and mild to severe sensorineural left 
ear hearing loss.

A May 1999 VA audiological examination report also notes the 
veteran's complaints of bilateral, periodic tinnitus, but 
explained that the veteran complained of onset only two years 
prior.  The examiner opined that since the tinnitus was 
reported to have begun only two years prior, without 
speculating, it would not be possible to determine if the 
etiology of tinnitus is related to head trauma during 
military service.  

A separate May 1999 VA ear disease examination report 
recounts the veteran's history of head trauma as a result of 
the plane crash during World War II and complaints of 
tinnitus "since then," but that it had increased in 
severity over the last several years "but began as long ago 
as the 1970's."  The diagnosis was tinnitus and hearing loss 
secondary to a severe head injury during service.  

At this juncture, the Board notes that the veteran was been 
service-connected for right ear hearing loss pursuant to a 
November 1983 RO rating decision, in accordance with an 
August 1983 Board decision directing that such relief be 
granted.  The Board decision reasoned that service connection 
for right ear hearing loss was warranted because despite the 
fact that there was no evidence of any hearing loss at the 
time of enlistment into service, he later exhibited right ear 
hearing loss in 1945 after he sustained head injuries, which 
persisted thereafter.    

In consideration of the relevant evidence and applicable laws 
and regulations, the Board finds that the evidence of record 
is sufficient to establish service connection for tinnitus.  
As has already been pointed out, the veteran is currently 
service-connected for right ear hearing loss.  Moreover, it 
is conceded that the veteran sustained head trauma as a 
result of a plane crash.  Although the evidence is not 
totally supportive of the conclusion that his current 
tinnitus is the result of head trauma sustained in service, 
the May 1999 VA ear disease examination report does suggest a 
link between the tinnitus and such trauma.  Further, the 
veteran has indicated in certain statements that he has 
suffered tinnitus over the years since the accident, and the 
Board believes the veteran to be credible.  As such, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's tinnitus is causally or etiologically 
related to service, and service connection for tinnitus is 
thus warranted pursuant to the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

II.  Increased Rating for a Head Scar

The veteran also claims that his service-connected head scar 
is disfiguring to such a degree that he deserves a 
compensable rating. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was initially service connected for a head scar 
and was assigned a noncompensable disability rating pursuant 
to a November 1945 rating decision.  This noncompensable 
disability rating has remained in effect ever since.  

The relevant medical evidence consists of a November 1998 VA 
scars examination report (the next most recent scars 
examination report is dated in October 1993).  The examiner 
observed a right temporal scar 3.5 centimeters in length that 
was very difficult to identify.  Color photographs of the 
veteran's right temporal head scar were associated with the 
claims file and reviewed by the Board.  

The veteran's disability due to a head scar is rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-5.  Diagnostic 
Code 7800, which enunciates the guidelines for rating 
disfiguring scars of the head, face, and neck, provides the 
following: a noncompensable rating for slight scars; a 10 
percent rating for moderately disfiguring scars; a 30 percent 
disability rating for severe scaring producing a marked and 
unsightly deformity of eyelids, lip, or auricles; or a 
maximum 50 percent disability rating for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Diagnostic Code 
7803 provides for a maximum 10 percent disability rating for 
superficial scars that are poorly nourished and accompanied 
by repeated ulcerations, while Diagnostic Code 7804 provides 
for a maximum 10 percent disability rating for superficial 
scars that are tender and painful on objective demonstration.  
Diagnostic Code 7805 notes that a scar may be rated on the 
basis of limitation of function of the affected part. 

After reviewing the color photographs taken in connection 
with the November 1998 examination, the Board believes that 
the head scar more nearly approximates moderate 
disfigurement.  While the examiner indicated that the scar 
was difficult to detect, the Board believes that the scar is 
clearly noticeable in the photograph.  However, the scar 
cannot reasonably be said to be more than moderately 
disfiguring.  There is no marked or unsightly deformity nor 
is there any repugnant disfigurement.  In sum, the Board 
finds that a 10 percent rating is warranted pursuant to 38 
C.F.R. § 4.7. 



ORDER

Entitlement to service connection for tinnitus is warranted.  
Entitlement to a 10 percent (but no higher) disability rating 
for the service-connected head scar of the right temporal 
frontal region is warranted.  To this extent, the appeal is 
granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

